DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (claims 1, 5, 7-10, 12, 20, 23-26) in the reply filed on 7/12/2022 is acknowledged. 
In pages 7-8 of Remark, regarding traversal of restriction, the Applicant argues “the Title 37 — Code of Federal Regulations Patents, Trademarks, and Copyrights (37 CFR) § 1.142 states that “[i]f two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted.” 37 CFR § 1.142 (emphasis added). Accordingly, alleging that “[t]he species are independent or distinct,” as stated in the Office Action, is not sufficient to require restriction of the claims to a species according to the specific language in 37 CFR. See Office Action, p. 2 (emphasis added).” Examiner respectfully disagrees.
Examiner directs the Applicant to MPEP 802.01 “Meaning of ‘Independent’ and ‘Distinct’” which clearly explains Congress’ intention for restriction requirement. There is no strict requirement for the presence of both “independent” and “distinct” as stated in MPEP 802.01 “[s]uch was clearly not the intent of Congress. Nothing in the language of the statute and nothing in the hearings of the committees indicate any intent to change the substantive law on this subject. On the contrary, joinder of the term "distinct" with the term "independent", indicates lack of such intent. The law has long been established that dependent inventions (frequently termed related inventions) such as used for illustration above may be properly divided if they are, in fact, "distinct" inventions, even though dependent.” (emphasis added). 
In page 8 of Remark, the Applicant argues that “the Office Action has not adequately explained the reasons for holding independence and distinctness of the asserted species.” Examiner respectfully disagrees.
The Office action clearly provided mutual exclusive characteristic of each Species as the reasons for holding distinctness of each species.
In pages 8-9 of Remark, the Applicant argues that restriction is improper for the reason of dependent claims of different species overlap in scope with the common generic (genus) independent claims 1, 20, 15, and 29. Examiner respectfully disagrees.
MPEP 806.04 states “[w]here an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct.” (emphasis added). MPEP 806.04(f) cites “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.” The distinctiveness of each species is presented by its mutual exclusive characteristic as indicated in the restriction office action.
In pages 9-10 of Remark, regarding search and examination burden, the Applicant argues that different species have the same generic (genus) claims (independent claims 1, 20, 15, and 29) and it should not have been a burden for search and examination. Examiner respectfully disagrees.
As stated previously in the restriction office action, due to mutual exclusive characteristic of each Species, different search strategies and search queries are employed. Examining and searching for multiple inventions a single application cause serious examination and search burden for the Examiner.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303).
Regarding claims 1, Rajagopalan discloses a method for wireless communication at a user terminal, comprising:
receiving, from a station, a message indicative of a configurable hybrid automatic repeat request (HARQ) process that is configurable on a per-HARQ process basis (paragraphs 40, 103, and 145: SAN node determines HARQ timing information and transmits a RRC message with dynamic HARQ timing information and HARQ process ID to user terminal);
determining a parameter for the configurable HARQ process based at least in part on the message (see figure 9, paragraphs 100-103; figure 14 and paragraphs 143-146: HARQ timing may be used to dynamically configure or adjust a HARQ timeline implemented by the UT (paragraph 103)) and
performing the configurable HARQ process based at least in part on the parameter (see figure 9, paragraphs 100-102; figure 14 and paragraphs 143-146: HARQ timing may be used to dynamically configure or adjust a HARQ timeline implemented by the UT (paragraph 103)).
Rajagopalan does not disclose station as base station.
However, in the same field of satellite relaying from base station to user terminal, Tender discloses a base station communicates with a user terminal via satellite (see figure 1 and paragraphs 22-24).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (base station in Tender) for another (gateway in Rajagopalan) for predictable result.

Claim 20 is rejected similarly as claim 1 above.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Takeda et al. (US Pub. No. 2019/0215818).
Regarding claim 5, all limitations of claim 1 are disclosed above. Rajagopalan does not teach but Takeda discloses determining the parameter further comprises:
reducing a quantity of maximum HARQ retransmissions allowed during the configurable HARQ process based at least in part on receiving the message (figures 14a and 14b; paragraphs 78, 87, and 129-130: DCI from base station with value for k which causes user terminal to reduce maximum HARQ process).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan determining the parameter further comprises: reducing a quantity of maximum HARQ retransmissions allowed during the configurable HARQ process based at least in part on receiving the message.
The motivation would have been to reduce UL grant’s overhead (paragraph 78).



Claim(s) 7, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Huawei, HiSilicon “Discussion on HARQ for NTN”, 3g00 TSG RAN WG1 meeting #96, R1-1903203, hereinafter R1-1903203.
Regarding claims 7 and 23, all limitations of claims 1 and 20 are disclosed above. Rajagopalan does not teach but R1-1903203 discloses determining to disable one or more features of the HARQ process associated with one or more transport blocks (last paragraph of page 1, “disabling HARQ for long RTT delays).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan determining to disable one or more features of the HARQ process associated with one or more transport blocks.
The motivation would have been to reduce complication of control channel feedback for big HARQ process number.
Regarding claim 10, all limitations of claim 7 are disclosed above. Rajagopalan further teaches the message is received via radio resource control (RRC) signaling (paragraph 40).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Huawei, HiSilicon “Discussion on HARQ for NTN”, 3g00 TSG RAN WG1 meeting #96, R1-1903203, hereinafter R1-1903203, in view of Wu et al. (US Pub. No. 2016/0020849).
Regarding claim 8, all limitations of claim 7 are disclosed above. Rajagopalan does not teach but Wu discloses the parameter indicates that a positive acknowledgement or a negative acknowledgement will follow a data transmission (see figure 4 and paragraphs 26, 27, 29, 32: HARQ ACK/NACK follows data transmission).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan the parameter indicates that a positive acknowledgement or a negative acknowledgement will follow a data transmission.
The motivation would have been to allow user terminal to perform HARQ based on configured timing (paragraph 29).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Huawei, HiSilicon “Discussion on HARQ for NTN”, 3g00 TSG RAN WG1 meeting #96, R1-1903203, hereinafter R1-1903203, in view of Wang et al. (US Pub. No. 2021/0135791).
Regarding claim 9, all limitations of claim 7 are disclosed above. Rajagopalan does not teach but Wang discloses the parameter indicates whether HARQ combining is used for performing the configurable HARQ process (paragraph 81: indicate whether the UE may perform HARQ combining).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan the parameter indicates whether HARQ combining is used for performing the configurable HARQ process.
The motivation would have been for scheduling a transmission of an entire TB (paragraph 81).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Choi et al. (US Pub. No. 2015/0049694).
Regarding claim 12, all limitations of claim 1 are disclosed above. Rajagopalan does not teach but Choi discloses flushing one or more buffers associated with the configurable HARQ process based at least in part on receiving the message, wherein the message comprises an indicator to cause the user terminal to flush the one or more buffers associated with the configurable HARQ process (paragraphs 47 and 51).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan flushing one or more buffers associated with the configurable HARQ process based at least in part on receiving the message, wherein the message comprises an indicator to cause the user terminal to flush the one or more buffers associated with the configurable HARQ process.
The motivation would have been for new data transmission/retransmission.


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Huawei, HiSilicon “Discussion on HARQ for NTN”, 3g00 TSG RAN WG1 meeting #96, R1-1903203, hereinafter R1-1903203, in view of Chen et al. (Us Pub. No. 2015/0305003).
Regarding claim 24, all limitations of claim 20 are disclosed above. Rajagopalan does not teach but Chen discloses disabling HARQ processes is done on a per-cell basis (paragraph 45).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan disabling HARQ processes is done on a per-cell basis.
The motivation would have been for high volume traffic in a cell (paragraph 45).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Huawei, HiSilicon “Discussion on HARQ for NTN”, 3g00 TSG RAN WG1 meeting #96, R1-1903203, hereinafter R1-1903203, in view of Choi et al. (US Pub. No. 2015/0049694).
Regarding claim 25, all limitations of claim 23 are disclosed above. Rajagopalan does not teach but Choi discloses flushing one or more buffers associated with the configurable HARQ process based at least in part on receiving the message, wherein the message comprises an indicator to cause the user terminal to flush the one or more buffers associated with the configurable HARQ process (paragraphs 47 and 51).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan flushing one or more buffers associated with the configurable HARQ process based at least in part on receiving the message, wherein the message comprises an indicator to cause the user terminal to flush the one or more buffers associated with the configurable HARQ process.
The motivation would have been for new data transmission/retransmission.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2018/0083694) in view of Tender et al. (US pub. No. 2016/0192303) in view of Huawei, HiSilicon “Discussion on HARQ for NTN”, 3g00 TSG RAN WG1 meeting #96, R1-1903203, hereinafter R1-1903203, in view of Yasukawa et al. (US Pub. No. 2021/01356729). 
Regarding claim 26, all limitations of claim 23 are disclosed above. Rajagopalan does not teach but Yasukawa wherein the message comprises ACK to cause the user terminal to flush the one or more buffers associated with the configurable HARQ process (paragraph 13).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopalan the message comprises ACK to cause the user terminal to flush the one or more buffers associated with the configurable HARQ process.
The motivation would have been for free up buffer’s space when retransmission is unnecessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lohr et al. (Us Pat. No. 8,855,069) discloses HARQ operation for macro-diversity transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466